DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
37 CFR 1.105 Request for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
What is/are the algorithm(s) used by the machine learning used to identify the correspondence between the scatteromic spectra and the values based on reference measurements?
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.  
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1 through 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Id. at 1353-54 (citation omitted)(underline added). This requirement “ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.” Id.
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the 
The examiner notes the applicant fails to disclose a specific computer or algorithm (see response to arguments below) that would result in the “machine learning” or “prediction”'. Moreover, the examiner submits the specification fails to disclose how the “machine learning” or “training” would result in the “producing a prediction value associated with a production fin” function.
The applicant will note that deep learning is abroad sub-category of machine learning. Deep learning would include a trained model and to train the model one would need a specific dataset (i.e.“training web page set”) to get a functionality (i.e. trained machine learning model), as evidence see https://blogs.nvidia.com/blog/2016/08/22/difference-deep-learning-training-inference-ai/.  
 The applicant has not disclosed the data that is used to train the machine learning .  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.” 
 Moreover, the examiner notes machine learning algorithms would encompass supervised learning, unsupervised learning, reinforcement learning, self learning, feature learning, anomaly detection, association learning, etc. (https://en.wikipedia.org/wiki/Machine_learning) The examiner submits the applicant has not disclosed a specific algorithm for the machine learning. 
  A person of ordinary skill would not have recognized the inventor possession of the invention because the applicant has not disclosed a computer or algorithm for “producing a prediction value associated with a production fin”.  Further, the specification does not explain how the process is adjusted, how a correspondence is identified, how the process is controlled, or how parameters are adjusted in sufficient detail for one of ordinary skill in the art to understand that the applicant was in possession of an invention at the time of the disclosure.
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to 
Therefore, since the specification fails to show a computer or algorithm in sufficient detail to perform the claimed function (i.e. predicting), one of ordinary skill would not reasonably conclude that the inventor possessed the full scope claimed subject matter at the time of filing. 
Response to Arguments
  Applicant's arguments filed 8/12/20 have been fully considered but they are not persuasive. 
 The applicant argues that the examiner fails to provide evidence supporting the finding that there is a lack of written description.
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
 The applicant is required to submit:
1.  A description of what artificial intelligence algorithms are used to make the claimed process operable, and supporting evidence that such algorithms constitute the state of the art at the time of the invention.  The description must be sufficiently specific that one of ordinary skill in the art would know what algorithm is suitable, not merely a suggestion that some algorithms are suitable.
2.  The data required for training the algorithm used in order to make the algorithm operable.
In the event that the applicant is unable to provide such evidence regarding the state of the art, the algorithms used, and the training data the examiner must conclude that the applicant fails to disclose a specific computer or algorithm that would result in the “machine learning” or “prediction”, and that such information is unavailable. In which case, the examiner submits the specification fails to disclose how the “machine learning” or “training” would result in the “producing a prediction value associated with a production fin” function.
The examiner has therefore presented reasoning to establish a prima facie case of a lack of written description.  The examiner has not merely alleged that the art is unpredictable, rather the examiner has clearly stated that the applicant does not describe an algorithm (i.e. a perceptron, a Kohonen network, a Hopfield network, a Boltzmann machine, a radial base function network, a support vector machine or a self-organizing map, dimensionality reduction, genetic, bayesian) that could accomplish the 
The applicant must provide evidentiary support rather than mere argument.  The Federal Circuits predecessor has held “The arguments made by appellant before us are not persuasive. He argues that ‘all of the functions required by blocks 11, 13, 17, 23, 24 and 28 are readily providable in the art’ and goes on to state that all of the various steps of his process, expressed in broad terms, are known… argument of counsel cannot take the place of evidence lacking in the record.” In re Cole, 326 F.2d 769, 51 CCPA 919 (1964); In re Schulze, 346 F.2d 600, 52 CCPA 1422 (1965). In re Scarbrough, 500 F.2d 560, 566, 182 U.S.P.Q. 298, 302 (C.C.P.A. 1974).
However, the applicant has not presented evidence that every method of machine learning can be used to perform the process.  Therefore, if the applicant is arguing that the specification is sufficient for all forms of machine learning then the claim(s) must contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the broad category of machine learning exceeds those algorithms that may work with the claimed process.  Further, the applicant discloses on page 8, last paragraph “Training unit 108 may employ any known ML technique suitable for identifying such correspondence between the scatterometric spectra and the values based on the reference measurements”.  However, the applicant provides no guidance as to which ML techniques are suitable and which ML techniques are not suitable, thereby providing uncertainty as to whether the applicant was in possession of the invention at the time of application because one .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/D.J.G/Examiner, Art Unit 2817 

/BRADLEY SMITH/Primary Examiner, Art Unit 2817